 

T tl THE ONZTED STATES VISTRi ct C00Rr

 

FOR THE WESTERAL DISTRICT OF PEWNSYLVANTLA

 

 

Ty WE TAY Az -

 

 

 

 

ERTL Che SWULTPL Cimino | Alo. (S$ -242_
Petitioder e ,

PEL Auld 2 HVEPER.
Responded t ©

Loe ent |

 

ef a]

 

 

Motinal tor Entlicemuatt of ALL Dee

 

Tria Detei infees Rislits anol Access,

 

Za the Liteed Lei brary Da hy (SETH OUT. Le he as

 

 

 

 

 

 

JUN 2 @ 2019

 

CLERK U.S, DISTRICT COuRr

 

WEST, DIST, OF PENNSYLVANIA,

 

 

 

 

 

 

 

Ghis- [1%

 

 

 

 
 

 

 

 

 

 

 

1 AL ome. al el Zi hk Zs

 

Dovke T pe ve lle OT bere Liyppatenlt f

 

Ecce lec L lo ahons whew boc fo Lhe afecent el cant /

 

ole bent ancfe (Es baka ok DOWTE VRLEV ELA LE

 

TAY) DR...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gf /s fIF

 

 

 
 

4

 

fis ede ll estahblisheel cal Lowel tha bt a

 

 

| Fire ~Tece tet etatalee CGAL MOT pe Sty byeet fp
Ba Whe of Ricalisharcelt cal. Balt / foc. Fac ZF

 

/
Ls “ahd beter be Lf fae frtsils, Aurea L. bute Dal ky hb

 

S
Zz

eal SULe tha

 

7

PL gypenes. bl. Court Qh! £8 eat L hel,
tp phe SA. riehks GS. Z wa LE tose ec. roa Lp», ene

 

 

Bees t., VIL oD. Abs theasl a fees spat Lh, Zz Az S

 

heen EU arlbeal Ls hours eo! Las. fLL Sgal

S. ait ale shmeatt.

 

Ar bbs 2ase. lac [ Con fr We peac ht lwuses

 

Fosf- Vere ume pie ~ Stress - Disoreler 4 &i - Polar

 

7 3 2 _ tek holy Syoldeome Galel worst Dec. LA bu

 

/
Suce ale bveBusie of. Viale beast af “bre Thiel

 

iw

Dedesecs richts fe Assist tés Court se Or

 

Le pole senlt Ye Self are heise Z mpeclea! by.

 

my Laeet, Lilac s Aus Ls Decca Leciste Conashey She pn Es.

 

Marshalls, antl aanpbachs else resposlsible. eesti shaneat?

 

ttebassios fo Nake available be; it OCEZSS

 

fy @ fally ~shocbecl. ttf fo dafe. Lata Li Liat, Ast»

 

fesearch Ossi s thas Oe. eget el LD tha ~ ateclab—$| re.

 

life: Lhe. fils eve foes, aerlell OZ Creal aie, 2 Pe LZ Cm

 

“ZO Peal this ‘fre “Lire cle tenn cal OE Se afl pecases

 

ik 1S bowel taf lal | hLaen! atheratabeiles Crk

 

available wtocelol Be. fn LAY LOSE C& fle. a trve /

 

 

heale Shines lar that Udesr the alate ble Heapescal hy é "owe se
of Lhe L Cut & Fe bee Pearl BAR & Cie pri ad &. / Crime tal

 

 

 

 

Pr 2 secu fpon/ Orf/ Sapi2 Baihiehnett LAL Lbs Case .
 

See! Ci ty WV. MMass /oz Sed PTY

 

Bell vWolfish GF Set [s¢/

 

— US Vv beth. za, Supp. lt Is-g

 

“Lhe m VA Valeo lon S07 FE. 2el BBR

 

mm

Lock \Z: fewkiats GO F,27 { Oss

 

Also See 22 US.¢. &§ yee

 

OM fers oe. / Dece. for attonl Zz Heemecol

 

Ki ght arta Zntoli GEO WS Riahke.

 

The Le hetd ant bo A vers c#s Ls gn so” C “ ee Le”

 

Goll VF" Pert neths Zights of the Us/nTED STATES

 

Lontsbyhe Py ‘eel Qe Leal 4 Vola heal.

 

 

_/ )
This Estab g2elous Hemant, meres! boral
Waal Ayers his 1, ZZ 9S 6 7. &,ZIOM WF &y (Zz, 13_@)

 

$Q) 1748), ISO) £ Q) Lt [j) £@)5G). (gth agrh

 

deal al Bo % Ack cles of Las cd gealow Ss, ey Hevrreas |

 

Drahls QI. beintg Viola heel

 

 

“Fae Refi « f dhe Aefetolantl, anlal this Let (ig eal

 

ous ant" bras fo those frofel, wile them inl Sle ty
crbher Aecommeelale them while. Lhe) Af he Jel

 

Lldes ely foO_ Onl Sidhe foc tbs hagus Entei chaent?,_ OR.

 

J
De lace. them fom tbs Slavery Cyeur Ces drab, ) a

 

faper hy Ahead, anlal : Lat S Efe. bashes + OL. Dismiss

 

thes C La AS fee pe Above Stukel Rc SOM 3.

 

 

Po hove Le Li's Masel be fentoloane p

 

 

 

Lyece fe, LS [pele San,

lox s Lewf.
“Ge HLM
—<LY_ /*

 

 

 

Woe THU ok Jloheualodt
